After both parties had rested, defendant demurred generally to all the evidence, and demurred specially to the evidence on the issue of pollution of the stock water.
It seems clear that the special demurrer to the evidence on the allegation of pollution of stock water should have been sustained and judgment rendered for defendant on that item. Plaintiff testified that the water had been polluted ever since he first came on the land; that defendant had not damaged any stock water; that he hadn't had any fresh water for defendant to damage.
Something is said in the opinion concerning defendant's right to prove certain defenses under the general issue. But the rule requiring that affirmative defenses be pleaded does not apply where plaintiff's own proof establishes such a defense. 49 C. J. 290. Here plaintiff's own testimony destroyed his cause for pollution of the stock water.
As to the damage to the pasture grass, there is undisputed evidence to show that the oil and gas lessee of the premises in question caused a portion of the alleged damages. There seems to be no satisfactory evidence to indicate that the defendant caused the damage. But, assuming there is some evidence in this respect, the plaintiff still failed to establish his right to recover from defendant on this particular item. To this situation should be applied the rule governing those cases where a landowner in an action for pollution fails to offer evidence whereby the court or jury may be able to separate the amount of damages caused by defendant from the amount caused by the plaintiff's own tenant who is not a party to the action. Walters v. Prairie O.  G. Co., 85 Okla. 77, 204 P. 906. The oil and gas lessee of the farm occupied by plaintiff as farm tenant and the defendant would not be joint tort-feasors in every case of pollution on said farm where their separate acts caused such pollution. It is not shown here that they were joint tort-feasors in damaging the grass. In such case the plaintiff must offer evidence whereby the damages caused by each may be separated. In the absence of such evidence the demurrer to the evidence should be sustained. Walters v. Prairie O.  G. Co., supra.
For these reasons I dissent.